Citation Nr: 0900209	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-31 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease (DJD) of the left 
knee.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for DJD of the right knee.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to DJD of the 
bilateral knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1983 to August 1989.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that the veteran's appeal originally included 
the issue of entitlement to service connection for a lung 
condition, claimed as secondary to asbestos exposure.  
However, in his May 2007 substantive appeal, he indicated 
that he no longer wanted to pursue that claim.  In April 
2008, he submitted a claim for service connection for 
degenerative disc disease of the lumbar spine secondary to 
his bilateral knee disorder.  This matter is referred to the 
RO for initial consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has been diagnosed with generalized anxiety, 
depression, and post-traumatic stress disorder.  He believes 
that his psychiatric disorders are the result of the pain 
caused by his knee disabilities.  In a July 2007 letter, his 
private psychiatrist indicated that his "medical condition" 
has had an impact on, as well as complicated the treatment 
of, his mental conditions.  

Although this opinion is insufficient to grant service 
connection on a secondary basis, it is sufficient to trigger 
VA's duty to obtain a medical opinion.  As such, the Board 
finds that an examination is needed to determine the nature 
and etiology of any current psychiatric disorders.  

In addition, the veteran seeks increased evaluations for DJD 
of the left and right knees.  Although he was afforded his 
most recent VA joints examination in March 2008, he argued 
that this examination was inadequate because the examiner 
never asked him to remove his knee braces and conducted range 
of motion testing without a goniometer.  As such, the Board 
finds that an examination is needed to properly evaluate the 
current severity of his bilateral knee condition.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination to determine the nature and 
etiology of any current psychiatric 
disorder.  The examiner is asked to 
review the claims file, to include the 
July 2007 letter from private 
psychiatrist A. S. Jamison, M.D., in 
conjunction with the examination and make 
a note of such review in the examination 
report.  

The examiner is requested to conduct all 
necessary tests and address whether it is 
at least as likely as not (probability of 
50 percent or more) that the any current 
psychiatric disorder was incurred 
secondary to the pain associated with his 
service-connected DJD of the bilateral 
knees.  A rationale should be provided 
for all opinions.

2.  Schedule the veteran for an 
examination to determine the current 
severity of his DJD of the bilateral 
knees.  The claims folder should be 
provided to and reviewed by the examiner.  
Range of motion testing should be 
performed with a goniometer and the 
examiner is asked to remove the veteran's 
brace when performing strength and 
stability testing.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the dispositions remain unfavorable, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

